I concur in the order affirming the judgment. The testimony of Jones, agent of the defendant, to the effect that the insured at the time of making application for the policy had revealed the happening of the accident which gave rise to the impairment of his health, was such, in connection with other facts and circumstances shown by the evidence, as to permit the trier of the fact to conclude that there was not an intentional concealment of material facts.
This testimony, together with that of the same witness, from which the reasonable inference could be drawn that the insured did not read that portion of the application which in effect called attention to the materiality of the answers to the questions propounded and the reliance to be placed thereon by the insurer, is such that we may not say that the contrary inference is compelled by clear and convincing evidence. In thus concluding, however, I desire to say that the rule that a misrepresentation, in order to defeat recovery on an insurance policy must be made "with intent to deceive and defraud the insurance company," as stated in the principal opinion, does not in my opinion permit the trier of the fact to find an absence of such intent where an applicant knowingly misrepresents facts which he knows would influence the insurer in accepting or rejecting the risk. *Page 319 
I concur in what is said by Chief Justice WOLFE in his concurring opinion relative to finding of fact No. 9 of the trial court, and as to the issue raised relative to submission of the case to the jury.
PRATT, J., on leave of absence.